Citation Nr: 1510777	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.   

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus.  

3.  Entitlement to service connection for skin disability of the arms and face, including chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied service connection for Type II diabetes mellitus (to include as due to herbicide exposure), peripheral neuropathy (to include as secondary to Type II diabetes mellitus), cystic acne of the arms and face (to include as due to herbicide exposure), and hypertension (to include as secondary to Type II diabetes mellitus).  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.  

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In decisions in January 2008, January 2010, and January 2011, the Board denied service connection for diabetes mellitus, peripheral neuropathy, hypertension, and skin disability of the arms and face, to include chloracne.   These decisions were vacated by the United States Court of Appeals for Veterans Claims (Court) in January 2010, November 2010, and September 2012, respectively; in the latter decision, the Court affirmed the Board's denial of service connection for peripheral neuropathy.  The Court directed compliance with the instructions in its Memorandum Decisions and a November 2012 Joint Motion for Remand (JMR).  

In April 2013, the Board remanded the remaining claims for further development of the evidence.  After accomplishing further action, the RO continued to deny the claims remaining on appeal.

For reasons expressed below, these matters are, again, being remanded to the RO for further development.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters remaining on appeal.  

In vacating the January 2011 Board decision, the Court noted, in September 2012, that "[t]he fact that the appellant has multiple conditions entitled to presumptive service connection on the basis of Agent Orange exposure [i.e., type II diabetes mellitus and chloracne or other acne form disease consistent with chloracne] may also support the appellant's claim of exposure.  However, the likelihood that an individual would develop both of these conditions without having been exposed to Agent Orange or a similar dioxin-containing chemical is likely an issue beyond the competence of the Board."  Thus, the Court, citing Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2011) and Stefl v. Nicholson, 21 Vet. App. 120, 123-34 (2007) directed the Board to "re-weigh the evidence of record in light of the discussion above, including whether an expert is necessary to opine on the likelihood of the appellant developing his diagnosed conditions independent of Agent Orange exposure."  

While not mandated by the November 2012 JMR, from the foregoing, it is clear that the September 2012 Court decision indicated that the Board could not, on its own, determine whether the Veteran now actually had chloracne.  Also, the Board could not, on its own, assess the significance, if any, of the Veteran's having both diabetes and chloracne (if he in fact has chloracne) with respect to the likelihood that the presence of each is supporting evidence of in-service herbicide exposure.  

Accordingly, the Board remanded these matters in part to obtain a VA examination and medical opinions that address the following (1), whether the Veteran now has chloracne or other acneform disease; (2) whether the Veteran's cystic acne is an acneform disease consistent with chloracne within the meaning of 38 C.F.R. § 3.309(e), and  (3) the likelihood of the Veteran developing both chloracne or acneform disease consistent with chloracne and diabetes "independent" of exposure to herbicide, including Agent Orange.  The Board directed that the examination and opinions be provided by "a physician with expertise in herbicide (to include Agent Orange) related disorders, at a VA medical facility."

In August 2014, an examination of the Veteran was conducted, and medical opinions provided, by a VA Advanced Practice Registered Nurse (APRN).  The Board finds that the clinical observations provided by the APRN are adequate.  

In February, 2015, the Board received correspondence from the Veteran's representative with additional argument, a challenge to the adequacy of the August 2014 examination, and an internet article on the subject of high blood pressure and hypertensive heart disease.  

However, the matters on appeal involve complex issues of causation by exposure to certain specified chemicals many decades in the past.  Therefore, review of the electronic claims file and a statement expressing concurrence or non-concurrence with the APRN's findings, with addendum opinion (if deemed necessary to respond to the Board's inquiries), by a supervising  or other appropriate physician with experience in cases of exposure to the designated herbicide agents, is needed for substantial compliance with the prior remand instruction.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Arrange for review of the Veteran's entire electronic claims file, to include a complete copy of this REMAND, by the physician with expertise in herbicide (to include Agent Orange) related disorders who supervised the  APRN who examined the Veteran in August 2014, and provided opinion in response to inquiries posed by the Board, or another similarly qualified physician.  

Request that the physician provide a statement of experience in the diagnosis of herbicide related disorders and expressing his or her concurrence or non-concurrence with the APRN's conclusions, with addendum opinion, if necessary, with respect with the following: 

For current skin disability: (a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran now has chloracne or acneform disease consistent with chloracne; and, if so, whether is it is at least as likely as not that the disability manifested within one year of the Veteran's last putative in-service herbicide exposure.

(b) whether it is at least as likely as not that the Veteran's cystic acne is an acneform disease consistent with chloracne; and, if so, whether the disability at least as likely as no manifested within one year of the Veteran's the Veteran's last putative in-service herbicide exposure. 

For skin disability other than chloracne or acneform disease consistent with chloracne, (c) whether the disability at least as likely as not had its onset in, or is otherwise medically- related to service

If both chloracne or acneform disease consistent with chloracne and diabetes mellitus are diagnosed, whether it is at least as likely as not that the Veteran would or could have developed both diabetes and chloracne or other acneform disease consistent with chloracne without having been exposed to herbicides.  

With respect to diabetes mellitus, whether it is at least as likely as not that the Veteran's diabetes was incurred during active service or manifested within one year of his discharge in November 1970 from active service; 

With respect to hypertension, whether it is at least as likely as not that the disability was caused or is aggravated (worsened beyond normal progression) by diabetes and whether hypertension is considered a form of ischemic heart disease.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation.

The physician must provide complete, clearly-stated rationale for the conclusions reached.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication) and legal authority.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).  


